DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nelson, Jeffry / Attorney of Record on 07/25/2022 and further applicant voice mail on 07/26/2022 at 9:46 AM EST.
This application is in condition for allowance except for the presence of claims 14-17 directed to an invention non-elected without traverse. The claims 14-17 have been non-elected by the applicant and agreed upon by applicant to cancel the non-elected claims 14-17, consequently the claims 14-17 (claims 14,15,16 and 17) cancelled.
(See MPEP § 1302.04(b) for cancellation of such a claim by examiner’s amendment upon allowance).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
After Non-Final Office action, Applicant filed an amendment with arguments. Further prosecution of the claims revealed that some of the claim elements may not have been disclosed by any prior art as a whole. There are some prior art which provides “aircraft landing procedures”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, including such as “triggering landing gear deployment based on a signal from the controller and/or based on predetermined time/distance to the landing location/runway at the closest aircraft position”,  either alone or in combination with other prior art of record; in regard to the  independent claims 1 & 20  limitations.

In regard to claims 1 & 20  Schmidt, US 20180170529 A1, taken either individually or in combination with other prior art of record fails to teach or render obvious as recited on independent claims 1 & 20. 
Below, the allowable subject matter independent claims has been reproduced with highlighted some elements; 
Claims 1 & 20: “An aircraft controller receiving an aircraft configured to (& a method for deploying an aircraft landing gear, the method comprising): receive an aircraft landing gear deployment signal; receive an aircraft position signal indicative of a distance of an aircraft from an aircraft landing site; receive one or more flight signals...; determine, based at least on the received one or more flight signals, a first aircraft position, relative to the aircraft landing site, at which the landing gear should be deployed; and based on receipt of a landing gear the deployment signal and the aircraft position signal, trigger landing gear deployment (a) when the aircraft reaches the first aircraft position, in the event that the deployment signal is received before the aircraft reaches the first aircraft position, or (b) immediately, in the event that the deployment signal is received when the aircraft has passed the first aircraft position, determine a second aircraft position, nearer to the landing site than the first aircraft position, which represents a closest aircraft position to the aircraft landing site at which the landing gear may be deployed for a safe landing, and in the event that the aircraft reaches the second position before receipt of the landing gear deployment signal, automatically trigger the landing gear deployment.”

Therefore, Applicant’s arguments, see Applicant Arguments/Remarks pages 8-11, filed on 07/05/2022, with respect to claims 1-13, 18 & 20 , claims 1 and 20 being independent claims, have been fully considered and are persuasive; the rejection of claims 1 & 20 under 35 USC § 102/103 have been withdrawn. 

Some of the closest prior art found on search which all are fail to disclose above limitations;
Schmidt; Robert Kyle	US 20180170529 A1	AIRCRAFT ASSEMBLY AND METHOD;
Remarks: Discloses an automatic landing gear deployment controller that can automatically deploy the landing gear as late as possible before touchdown.
However, fails to disclose the claim elements at step 3 above.

Dangler et al., US 20170166323 A1, Dynamic Detection of Landing Gear Deployment;
Remarks: Discloses a method, system, and computer program product for dynamically managing deployment of a landing protocol of an aerial vehicle. A set of flight measurements is dynamically generated and stored including altitude, distance to a destination, and airspeed; to compare to a respective threshold value to produce a landing scenario indication.
However, fails to disclose the claim elements at step 3 above.

Daidzic, US 10202204 B1, Aircraft-runway total energy measurement, monitoring, managing, safety, and control system and method;
Remarks: Discloses a total runway safety system (TRSS) and method measures, monitors, manages, and informs flight crew on the progress of takeoffs and landings and of any hazardous runway conditions; including  longitudinal and lateral runway tracks thus preventing overruns and veer-offs during takeoffs and landings. 
However, fails to disclose the claim elements at step 3 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-4, 6-13, 18 & 20 are allowed;
Claims 1 & 20 are allowed independent claims.
Claims  2-4, 6-13 & 18  are allowed due to dependencies to the allowed claim 1.


Invention Drawings: 

    PNG
    media_image1.png
    537
    1105
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    451
    672
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    924
    571
    media_image3.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665